Mr. Justice Leech delivered the opinion of the court: The evidence in this case states that Buth Mills is the mother of Thornton Anthony Mills, Jr., and that her said son was born on April 12, 1911, and enlisted in Co. K, 129th Infantry, Illinois National Guard, on or about the first day of October, 1926; that he trained with said company until the summer encampment of his regiment at Camp Grant, Illinois, in the year 1927; that he attended said encampment and reported at Camp Grant, Illinois, for duty with his said company, on or about the 31st day of July, 1927, and was on duty with his said company at said camp until August 13, 1927. That on the 13th day of August, 1927, the said Thornton Anthony Mills, while he was on duty at Camp Grant, with his said company was ordered by his commanding officer to do kitchen police duty, which meant that he was to assist in the preparation and serving of food to his company and washing dishes and cleaning up the dining room and kitchen after the meal was served to his said company; that after the meal was served he ate several sandwiches filled with meat which was tainted and caused him to become sick; which developed into multiple neuritis or infantile paralysis, and then into Lobar pneumonia from which he died on November 1, 1927. That the claimant has no means of support except by her own efforts and she has two children now living which she is obliged to support besides supporting herself. That the father of said children and of Thornton Anthony Mills, is dead; and that the said Thornton Anthony Mills, Jr., before he reported for duty at Camp Grant, Illinois, in the 1927 summer encampment worked for the Winnebago County Forest Preserve and that he made about $5.00 each day and that he contributed this sum to the support of the claimant and that by reason and on aécount of the death of said Thornton Anthony Mills, Jr., claimant has been deprived of his contribution and the support that he gave to her and to her said children. This is a case that comes within the Military and Naval Code rather than under the Workmen’s Compensation Act. We are of the opinion that as a matter of social justice and equity the claimant who was the mother of the deceased is entitled to an award for the reason that she has lost the support of her son and we are of the opinion that there is a liability on the part of the State of Illinois. We, therefore, award the claimant the sum of $2,000.00.